                          Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 1 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ DistrictofofNew York
                                                                               __________
 In re Application of Social & Health Insurances (SZV)
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 20-mc-59
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               JPMorgan Chase & Co.

                                                       (Name of person to whom this subpoena is directed)

    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attachment A


  Place: DeVore & DeMarco LLP, 99 Park Avenue, Suite 1100,                              Date and Time:
           New York, NY 10016


     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Social & Health
Insurances (SZV)                                                         , who issues or requests this subpoena, are:
Joseph V. DeMarco, DeVore & DeMarco LLP, 99 Park Avenue, Suite 1100, New York, NY 10016

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 2 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 20-mc-59

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                           Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 3 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
             Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 4 of 8



                                       ATTACHMENT A

                                          DEFINITIONS

       A.       The term “DOCUMENT” is defined to be synonymous in meaning and equal in

scope to the usage of this term in Federal Rule of Civil Procedure 34(a), including, without

limitation, electronic or computerized data compilations. A draft or non-identical copy is a

separate document within the meaning of this term.

       B.       When referring to a person, to “IDENTIFY” means to give, to the extent

known, the person's full name, present or last known address, and when referring to a natural

person, additionally, the present or last known place of employment. Once a person has been

identified in accordance with this subparagraph, only the name of that person need be listed in

response to subsequent discovery requesting the identification of that person.

       C.       When referring to documents, to “IDENTIFY” means to give, to the extent

known, the (i) type of DOCUMENT; (ii) general subject matter; (iii) date of the DOCUMENT;

and (iv) author(s), addressee(s) and recipient(s).

        D.      The term “PERSON” is defined as any natural PERSON or any business, legal

 or governmental entity or association.

        E.      The term “CONCERNING” means relating to, referring to, describing,

        evidencing or constituting.


        F.      The terms “ALL” and “EACH” shall be construed as ALL and EACH.

        G.      The connectives “AND” and “OR” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the subpoena all responses that might

otherwise be construed to be outside of its scope.
            Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 5 of 8



       H.      The term “INCLUDING” as used herein is illustrative and in no way limits the

information requested.

       I.      The use of the singular form of any word includes the plural and vice versa.

       J.      The term “JPMORGAN CHASE” means JPMorgan Chase &Co., its officers,

directors, employees, representatives and agents, and all of its present and former affiliated

entities, including but not limited to parent, sister or subsidiary corporations or entities with

substantial common ownership or management.

       K.      The term “SZV” shall refer to Social & Health Insurances (SZV).

       L.      The term “RECIPIENT ACCOUNT” shall refer to the Chase Bank in the name

of “Foodmate B.V.,” account number 3567115533, routing number 021000021.

       M.      The term “SZV TRANSFER” shall refer to the transfer from SZV’s account

at Windward Island Bank Ltd. to the RECIPIENT ACCOUNT in the amount of $500,000

on or about March 4, 2019 (Transaction Reference Number USP190311-002629).

      INSTRUCTIONS

       A.      Pursuant to Federal Rule of Civil Procedure 45, JPMORGAN CHASE must

produce the below-enumerated categories of DOCUMENTS, including tangible items of any

nature which are now or have at any time been within the possession, custody or control of

JPMORGAN CHASE. In lieu of producing the original DOCUMENTS, JPMORGAN CHASE

may provide a legible copy to SZV’s counsel at Devore & DeMarco LLP, 99 Park Avenue,

Suite 1100, New York, New York 10016 within the time permitted by law. By permitting

JPMORGAN CHASE to provide legible copies in lieu of the originals, SZV reserves the right

to request the inspection of any original DOCUMENT at any time and place that is mutually

convenient for SZV and JPMORGAN CHASE.

       B.      All DOCUMENTS are to be produced as they are kept in the usual course of
             Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 6 of 8



business, so that SZV can ascertain the files in which DOCUMENTS were located, their relative

order in the files and how the files were maintained; and all DOCUMENTS are to be produced

in a form which accurately reflects their condition as maintained by JPMORGAN CHASE in

the usual course of business, including but not limited to:

                i.     that all associated file labels, file headings and file folders be produced

                       together with the responsive DOCUMENTS from each file;

                ii.    that all pages now stapled or otherwise fastened together be produced,

                       stapled or fastened together in the same manner;

                iii.   that all DOCUMENTS of which a legible reproduction cannot be

                       furnished be produced in their original form.

       C.      Each DOCUMENT produced shall be identified according to the number of the

request to which it corresponds.

       D.       For each DOCUMENT produced, identify the PERSON for whom, or the

department, division, or office for which, the DOCUMENT is maintained.

       E.       Electronic DOCUMENTS and computerized information shall be produced in

an intelligible electronic format or together with a description of the system from which it was

derived sufficient to permit the materials to be rendered intelligible.

       F.       Where knowledge or information of JPMORGAN CHASE is requested, the

answer should also include knowledge or information of JPMORGAN CHASE’S agents,

employees, and attorneys.

        G.      If JPMORGAN CHASE withholds DOCUMENTS on the basis of privilege, in

accordance with Federal Rule of Civil Procedure 26(b)(5), state the privilege claimed and state

all information on which JPMORGAN CHASE bases that claim. In addition, with respect to

each DOCUMENT for which a claim of privilege is made, state (a) the name of the

DOCUMENT; (b) the name and address of the PERSON(S) who prepared the DOCUMENT;
              Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 7 of 8



(c) the PERSON(S) to whom the DOCUMENT was directed or circulated; (d) the date(s) on

which the DOCUMENT was prepared or transmitted; (e) the name and address of the PERSON

now in possession of the DOCUMENT; (f) the subject matter of the DOCUMENT; and (g) the

specific nature of the privilege( s) claimed.

         H.      The requests set forth in this Subpoena shall be deemed to be continuing so as

to require further and supplemental response as additional responsive information is obtained

or located from the time of initial response to the time of trial in this action.

         I.      If any responsive DOCUMENT that was in the possession of JPMORGAN

CHASE is no longer in its possession, identify the DOCUMENT and its present custodian.

         J.      If any responsive DOCUMENT was in the possession of JPMORGAN CHASE

but has been lost, stolen, discarded or destroyed, identify each such DOCUMENT and provide

the date of disposal, the manner of disposal, the reason for disposal, the PERSON authorizing

the disposal and the PERSON disposing of the DOCUMENT.

         K.      JPMORGAN CHASE shall preserve in their original form all DOCUMENTS and

files which are or may be responsive to this Subpoena.

         L.      If JPMORGAN CHASE objects to a request as unduly burdensome or overly

broad, JPMORGAN CHASE shall answer those portions of the request which are

unobjectionable and state specifically in what respect the request is objectionable.


                                        REQUESTS FOR PRODUCTION

1. Any and all DOCUMENTS in the possession, custody or control of JPMORGAN CHASE

   concerning the RECIPIENT ACCOUNT which describe:

       a. The identity of the person(s) who opened the RECIPIENT ACCOUNT;

       b. The location where the RECIPIENT ACCOUNT was opened;

       c. The date on which the RECIPIENT ACCOUNT was opened;

       d. The date upon which the RECIPIENT ACCOUNT was closed;
            Case 1:20-mc-00059 Document 1-1 Filed 01/31/20 Page 8 of 8



       e. The identity of the person who instructed JPMorgan to close the RECIPIENT

            ACCOUNT; and

       f.   The identities of all signatories on the RECIPIENT ACCOUNT.

2. Any and all DOCUMENTS in the possession, custody or control of JPMORGAN CHASE

   concerning transactions originating from or directed to the RECIPIENT ACCOUNT which

   indicate:

       a. The account(s) to which any funds from the RECIPIENT ACCOUNT were

            transferred at any time following the SZV TRANSFER on or about March 4, 2019,

            including the account(s) number(s), bank(s), country(ies) and branch to which those

            funds were transferred; and

       b. The identity of the person(s) who instructed JPMorgan to transfer funds from the

            RECIPIENT ACCOUNT at any time following the SZV TRANSFER on or about

            March 4, 2019.

3. Any and all DOCUMENTS reflecting JPMORGAN CHASE’s “Know Your Client,” anti-

   money laundering (AML), or other anti-fraud procedures and how those procedures were

   applied to the RECIPIENT ACCOUNT, including any procedures JPMORGAN CHASE

   used to verify the identity of the person(s) or entities associated with the RECIPIENT

   ACCOUNT; and

4. Any and all DOCUMENTS the owners of the RECIPIENT ACCOUNT or provided to

   JPMORGAN CHASE or which JPMORGAN CHASE collected from such owners in

   connection with opening or closing the RECIPIENT ACCOUNT.
